EXHIBIT 10.10


--------------------------------------------------------------------------------


Grant Date:

 

--------------------------------------------------------------------------------

 


Expiration Date:

 

--------------------------------------------------------------------------------

 


Base Price per Share:

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


STOCK APPRECIATION RIGHTS AGREEMENT

                    This Stock Appreciation Rights Agreement ("Agreement") is
made as of the Grant Date set forth above (the "Grant Date") between SPARTAN
MOTORS, INC., a Michigan corporation ("Spartan"), and the grantee named above
("Grantee").

                    The Spartan Motors, Inc. Stock Incentive Plan of 2007 (the
"Plan") is administered by the Compensation Committee of Spartan's Board of
Directors (the "Committee"). The Committee has determined that Grantee is
eligible to participate in the Plan. The Committee has granted stock
appreciation rights to Grantee, subject to the terms and conditions contained in
this Agreement and in the Plan. This Agreement is intended to comply with the
provisions governing stock appreciation rights under Internal Revenue Service
Regulation 26 C.F.R. § 1.409A-1(b)(5) in order to exempt the stock appreciation
rights from application of Section 409A of the Internal Revenue Code ("Section
409A").

                    Grantee acknowledges receipt of a copy of the Plan and
accepts the stock appreciation rights subject to all of the terms, conditions
and provisions of this Agreement and the Plan.

          1.          Grant.  Spartan grants to Grantee stock appreciation
rights (the "Stock Appreciation Rights") with respect to the number of shares of
Spartan's common stock, $.01 par value ("Common Stock") equal to the Number of
Shares set forth above. A Stock Appreciation Right is a right awarded to Grantee
that entitles Grantee to receive Common Stock having a value on the date the
Stock Appreciation Right is exercised equal to the excess of (a) the Market
Value (as defined in the Plan) of a share of Common Stock at the time of
exercise over (b) the Base Price per Share set forth above, which equals the
Market Value of the Common Stock on the Grant Date. The Stock Appreciation
Rights consist of a single Stock Appreciation Right for each share of Common
Stock.

          2.          Price.  The per-share base price of the Stock Appreciation
Rights shall equal the Base Price per Share set forth above (subject to
adjustment as provided in the Plan).

          3.          Term and Vesting.  The right to exercise the Stock
Appreciation Rights shall vest immediately and shall terminate on the Expiration
Date set forth above, unless earlier terminated pursuant to the terms of the
Plan.

          4.          Exercise.  Grantee shall exercise the Stock Appreciation
Rights by giving Spartan a written notice of the exercise of the Stock
Appreciation Rights in the form of Exhibit A to this Agreement and providing any
other documentation that the Committee may require from time to time. The notice
shall set forth the number of shares with respect to which Grantee is exercising
the Stock Appreciation Rights. The notice shall be effective when received at
Spartan's main office. The Stock Appreciation Rights will be considered
exercised with respect to the number of shares specified in the notice on the
latest of (i) the date of exercise designated in the notice, (ii) if the date so
designated is not a

1

--------------------------------------------------------------------------------


business day, the first business day following such date or (iii) the earliest
business day by which Spartan has received the notice and all documentation
required by the Committee. Spartan shall deliver to Grantee a certificate or
certificates for the shares received upon exercise of the Stock Appreciation
Rights: provided, however, that the time of delivery may be postponed for such
period as may be required for Spartan with reasonable diligence to comply with
any requirements or provisions of the Securities Act of 1933 or the Securities
Exchange Act of 1934, any law, order or regulation of any governmental
authority, or any rule or regulation of, or agreement of Spartan with, any
applicable securities exchange or quotation system. If at any time the number of
shares to be received upon exercise of the Stock Appreciation Rights includes a
fractional share, the number of shares actually issued shall be rounded down to
the nearest whole share. If Grantee fails to accept delivery or tender of all or
any of the shares to be received upon exercise of the Stock Appreciation Rights
specified in the notice, Grantee's right to exercise the Stock Appreciation
Rights with respect to such unaccepted shares shall terminate.

          5.          Withholding.  Spartan and its subsidiaries shall be
entitled to (a) withhold and deduct from Grantee's future wages (or from other
amounts that may be due and owing to Grantee from Spartan and/or its
subsidiaries), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, and local
withholding and employment-related tax requirements attributable to the Stock
Appreciation Rights under this Agreement, including without limitation,
attributable to the award, vesting or exercise of the Stock Appreciation Rights;
or (b) require Grantee promptly to remit the amount of such withholding to
Spartan before taking any action with respect to the Stock Appreciation Rights.
Grantee acknowledges that Grantee is obligated to pay the amount of such
withholding. Unless the Committee provides otherwise, Grantees who are employees
may satisfy withholding obligations by having shares to be received upon
exercise of the Stock Appreciation Rights withheld or by delivery to Spartan of
previously owned Common Stock. Non-employee Grantees may not satisfy withholding
obligations by withholding shares of stock to be received upon exercise of the
Stock Appreciation Rights or by delivery to Spartan of previously owned Common
Stock.

          6.          Transferability.  The Plan provides that the Stock
Appreciation Rights are generally not transferable by Grantee except by will or
according to the laws of descent and distribution, and are exercisable during
Grantee's lifetime only by Grantee or Grantee's guardian. The Stock Appreciation
Rights may be transferred to a revocable living trust established by the Grantee
under which Grantee is treated as the owner of property held by the trust for
tax purposes, and in such circumstances, during Grantee's lifetime, ownership by
the trust shall be treated as ownership by Grantee for purposes of all actions
taken or to be taken under the terms of this Plan or the related Stock
Appreciation Rights. All options granted to Grantee during his or her lifetime
shall be exercisable during his or her lifetime only by Grantee, Grantee's
guardian, or legal representative. Grantee may designate a "beneficiary" to be
the person or entity entitled to be Grantee's successor in interest in the event
of Grantee's death. The designated beneficiary shall be treated for all purposes
as Grantee's successor in interest entitled to exercise and receive the proceeds
of exercise the Stock Appreciation Rights. If no revocable trust is named as
owner during Grantee's lifetime and no beneficiary is designated, Grantee's
estate is the successor in interest. Spartan may, in the event it deems the same
desirable to assure compliance with applicable federal and state securities
laws, place an appropriate restrictive legend upon any certificate representing
shares received upon exercise of the Stock Appreciation Rights, and may also
issue appropriate stop-transfer instructions to its transfer agent with respect
to such shares.



2

--------------------------------------------------------------------------------




          7.          Termination of Employment, Directorship or Officer
Status.  If Grantee's employment, directorship and/or officer status (each as
applicable) with Spartan or any of its subsidiaries terminates for any reason,
such termination shall affect the Stock Appreciation Rights, and Grantee's
rights with respect to the Stock Appreciation Rights, as set forth in the Plan.
In no event will Grantee's Retirement, death, or Disability extend the last date
to exercise the Stock Appreciation Rights.

          8.          Acceleration.  The Stock Appreciation Rights shall be
immediately exercisable in the event of any Change in Control (as defined in the
Plan) of Spartan.

          9.          Shareholder Rights.  Grantee shall have no rights as a
shareholder by reason of the Stock Appreciation Rights or with respect to any
shares to be received upon exercise of the Stock Appreciation Rights until the
date of issuance of a stock certificate to Grantee for such shares.

          10.          Employment by Spartan.  To the extent Grantee is or
becomes an employee of Spartan or any of its subsidiaries, the grant of the
Stock Appreciation Rights shall not impose upon Spartan or any of its
subsidiaries any obligation to retain Grantee in its employ for any given period
or upon any specific terms of employment. Spartan or any of its subsidiaries, as
appropriate, may at any time dismiss Grantee from employment, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided in any written agreement with Grantee.

          11.          Certifications.  Grantee agrees that Spartan may impose
reasonable restrictions on the sale or distribution of the shares to be received
upon exercise of the Stock Appreciation Rights to ensure compliance with federal
and state securities laws.

          12.          Effective Date.  The Stock Appreciation Rights Agreement
shall be effective as of the Grant Date.

          13.          Amendment.  Neither the Stock Appreciation Rights nor
this Agreement shall be modified except in a writing executed by the parties to
this Agreement and except as Spartan, upon advice of legal counsel, determines
is necessary or advisable because of the promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including without
limitation, Section 409A and any applicable federal or state securities laws.

          14.          Agreement Controls.  The Plan is incorporated in this
Agreement by reference. Capitalized terms not defined in this Agreement shall
have those meanings provided in the Plan. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the terms of this
Agreement shall control.

          15.          Corporate Changes.  In the event of any stock dividend,
stock split or other increase or reduction in the number of shares of Common
Stock outstanding, the number and class of shares that may be received upon
exercise of the Stock Appreciation Rights, and the Base Price per Share, are
subject to adjustment as provided in the Plan; provided however, that no
adjustment shall be contrary to Section 409A or shall be effected in a manner
that would subject Grantee to taxes and penalties under Section 409A.

          16.          Administration.  The Committee has full power and
authority to interpret the provisions of the Plan, to supervise the
administration of the Plan and to adopt forms and procedures for the
administration of the Plan, except as limited by the Plan. All determinations
made by the Committee shall be final and conclusive.

          17.          Illegality.  Grantee shall not exercise the Stock
Appreciation Rights, and Spartan shall not

3

--------------------------------------------------------------------------------


be obligated to issue any shares of Common Stock to Grantee pursuant to the
exercise of the Stock Appreciation Rights, if the exercise thereof or the
issuance of such shares would constitute a violation by Grantee or Spartan of
any provisions of the Securities Act of 1933 or the Securities Exchange Act of
1934, any other law, order or regulation of any governmental authority, or any
rule or regulation of, or agreement of Spartan with, any applicable securities
exchange or quotation system. Spartan will in no event be obligated to take any
affirmative action in order to cause the exercise of the Stock Appreciation
Rights or the resulting issuance of shares of Common Stock to comply with any
such law, order, rule, regulation or agreement.

          18.          Governing Law.   This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Michigan,
without regard to conflict of law principles. Each party irrevocably submits to
the general jurisdiction of the state and federal courts located in the State of
Michigan in the counties of Kent and Eaton, in any action to interpret or
enforce this Agreement and irrevocably waives any objection to jurisdiction that
such party may have based on inconvenience of forum.


 

SPARTAN MOTORS, INC.

         

By

 

--------------------------------------------------------------------------------

   

James W. Knapp
Chief Financial Officer